Citation Nr: 0008571	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  93-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
bronchial asthma during the period from February 25, 1991, 
through October 6, 1996.

2.  Entitlement to a rating higher than 30 percent for 
bronchial asthma, during the period since October 7, 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
July 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 10, 1991, rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for bronchial asthma and assigned a 10 percent 
schedular rating from February 25, 1991, the date of the 
veteran's claim.  The veteran has appealed the percentage 
evaluation assigned for his disability.  The Board remanded 
the appeal to the RO on February 9, 1995, and March 5, 1996, 
to obtain a reexamination of the veteran that was adequate 
for rating purposes.  The Board remanded the case again on 
October 8, 1996, to accord the veteran another VA examination 
and to obtain initial RO review of the appeal under revised 
rating criteria which had become effective on October 7, 
1996. 

Since the present appeal is from the rating decision that 
assigned the initial disability rating following the grant of 
service connection, as distinguished from an appeal of a 
claim for increase as defined in 38 C.F.R. § 3.160(f) (1999), 
the rule from Francisco v. Brown, 7 Vet. App. 55 (1994) 
(which states that it is the present level of disability that 
is of primary concern in the assignment of disability 
evaluations) does not apply.  Instead, separate ratings -- 
i.e. "staged ratings" -- are potentially assignable for 
different periods of time as warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Despite the assignment of a 30 percent for part of the period 
since February 25, 1991, the effective date of the original 
service connection award, the appeal remains before the Board 
by virtue of the decision of the United States Court of 
Veterans Appeals (Court) (known since March 1, 1999, as the 
Court of Appeals for Veterans Claims) holding that a rating 
decision issued after a notice of disagreement which grants 
less than the maximum rating available does not "abrogate the 
pending appeal."  The effect of the award of a 30 percent 
rating has been to create "staged ratings," one at 
10 percent for the period from February 25, 1991, to 
October 6, 1996, the other for 30 percent covering the period 
since October 7, 1996.  The issues on appeal have been 
revised accordingly to reflect the fact that both ratings 
must be separately considered.  


FINDINGS OF FACT

1.  During the period from February 25, 1991, through 
October 6, 1996, the veteran's service-connected bronchial 
asthma was manifested by periodic attacks of symptoms 
consisting of coughing, chest tightness, and sputum 
production which responded to inhalant medications with few 
symptoms between attacks as long as medicine was taken.  

2.  During the period from February 25, 1991, through 
October 6, 1996, bronchial asthma was productive of moderate 
disability but was not productive of more than moderate 
disability.  

3.  During the period since October 7, 1996, bronchial asthma 
has been productive of periodic attacks of symptoms 
consisting of coughing, chest tightness, and sputum 
production which respond to inhalant medications with few 
symptoms between attacks as long as medicine is taken.

4.  For the period since October 7, 1996, the VA rating 
criteria found in pre-October 1996 version of Diagnostic 
Code 6602 are the criteria most favorable to the veteran's 
claim.

5.  During the period since October 7, 1996, bronchial asthma 
has not been productive of more than moderate disability.





CONCLUSIONS OF LAW

1.  During the period from February 25, 1991, through 
October 6, 1996, the criteria for a 30 percent rating for 
bronchial asthma were met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991); 38 C.F.R. § 4.97, Code 6602 (as in effect before 
October 7, 1996).

2.  During the period since October 7, 1996, the criteria for 
a rating higher than 30 percent are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991); 38 C.F.R. § 4.97, Code 6602 
(as in effect before and since October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

An original claim for VA disability compensation was received 
on February 25, 1991, wherein the veteran requested service 
connection for asthma.  A VA examination was performed in May 
1991 in connection with that claim.  The veteran reported 
having had asthma since 1977 and having been hospitalized on 
2 or 3 occasions.  He related that he had never been 
ventilated and that he went to an emergency room four times 
per year.  The asthma was relatively episodic and he was well 
between attacks.  The weather was the main provocative 
feature, and hot and humid weather made him worse, as did 
exertion as well as dusty and smoky environments.  On 
examination the chest was clear to auscultation and 
percussion without evidence of bronchospasm.  Pulmonary 
function studies were performed.  On spirometry, FVC was 79 
percent of predicted.  FEV-1 was 63 percent of predicted.  
The spirometry results were interpreted as representing mild 
obstructive airways disease.  A restrictive component could 
not be excluded.  The diagnosis was reactive airways disease.  

On the basis of service medical records and the VA findings, 
the rating board in July 1991 granted service connection for 
bronchial asthma and assigned a 10 percent rating from 
February 25, 1991.  

The veteran underwent a VA general medical examination in May 
1992.  The lungs were clear to auscultation.  No complaints 
or additional findings regarding the respiratory system were 
recorded.  

VA outpatient treatment records covering the period from 
January to April 1992 show that in a February 1991 entry it 
was reported that the veteran noted chest congestion, 
sweating, shortness of breath and wheezing after taking 
Motrin and had called a medic.  The diagnosis was Motrin-
induced bronchospasm.  Other entries refer to the use of 
various medications for treatment of asthma.  In March 1992 
he received a change of inhalant medication.  

Following the Board's February 1995 remand the veteran 
underwent a VA examination in April 1995.  He reported 
treatment with inhalation bronchodilators, namely Azmacort 
and Alupent.  He reported severe attacks necessitating 
emergency room visits at least twice per year.  He had had 
three such visits during the current year.  He complained of 
dyspnea on exertion, weakness and fatigue.  On examination he 
appeared to be dyspneic and wheezing.  There were decreased 
breath sounds bilaterally with scattered expiratory wheezes 
throughout.  There was severe clubbing of the fingers.  There 
was no cyanosis.  The diagnosis was bronchial asthma, under 
treatment, symptomatic.  

Medical records from the St. Francis Central Hospital 
Emergency Room show that the veteran was seen in April 1990 
for an increase of shortness of breath associated with a 
cough and production of yellow sputum for several days.  The 
diagnosis was asthma attack.  He was seen in February 1995 
for further complaints of a similar nature.  

VA outpatient treatment records dated from March to December 
1994 show that in December 1994 it was noted that the veteran 
had had no asthma attacks and that he was breathing well with 
medications.  Without medicine, he had attacks.  He described 
a sharp concentrating chest pain that had occurred five times 
over the last three months.  

The veteran underwent a VA examination in April 1996 pursuant 
to the March 1996 remand.  It was reported that beginning in 
1991 he had been treated for a year at a VA pulmonary clinic 
for mild airway obstruction and since then had maintained a 
treatment regimen with Asthmacort and Albuterol.  He reported 
that 4 to 5 times per month he was awakened at night by 
asthma symptoms which required an additional inhalation of 
medications for control.  On a daily basis he felt somewhat 
tight and congested in the morning and had a cough productive 
of mucoid sputum upon first arising.  Major triggers for his 
symptoms included change of weather, occurring several times 
a month, and exposure to strong fumes and smoke which caused 
coughing and required additional medication.  He related that 
he had been hospitalized about five times for treatment of 
asthma and needed to go to an emergency room once or twice 
per year, usually after a respiratory infection or running 
out of medication.  When he was relatively asymptomatic there 
was no impairment of his ability to perform his work as a 
postman.  When symptomatic with asthma he had to slow the 
pace of his walking on the job.  On examination he was in no 
acute distress.  There was normal chest excursion.  
Auscultation showed normal breath sounds with no adventitial 
sounds.  There was no cyanosis, clubbing or edema.  On 
pulmonary function studies, FVC was 86 percent of predicted.  
FEV-1 was 88 percent of predicted.  These findings were 
considered to be in the normal range and to represent an 
improvement over 1992.  The results indicated that the 
veteran had normal lung function and that with medication his 
obstruction was totally reversible.  The diagnosis was 
bronchial asthma of moderate severity.  The report contained 
the following comments:  

[T]he patient has mild symptoms of 
morning cough and sputum production which 
I attribute to his bronchial 
inflammation.  His actual attacks of 
asthma appear to occur 1-2 times a week, 
and are more frequent in the spring and 
fall, probably related to environmental 
allergies.  He also has a modest degree 
of nocturnal symptoms with need for 
medication during the night 4-5 times a 
month.  In between his attacks his 
functional status is normal.  During 
attacks his functional status may be 
impaired significantly to the point where 
he requires emergency therapy.  Clearly, 
his asthma impacts his lifestyle, 
however, with good management he should 
be able to maintain normal pulmonary 
function and with it a normal lifestyle.  
Nonetheless, given the findings in the 
record, I would rate his asthma as 
moderate in light of the fact that he 
requires continuous therapy for control 
of symptoms.  Given the fact that he can 
achieve normal lung function his asthma 
should not be considered severe.  On the 
other hand, I consider mild asthma where 
continuous therapy is not required for 
control of symptoms.  

The veteran underwent VA pulmonary function studies in 
January 1997, on spirometry, the FVC was reported as 79 
percent of predicted.  FEV-1 was 70 percent of predicted.  

The veteran underwent a VA examination in April 1998.  He was 
currently using Alupent and Asthmacort inhalers and was 
followed up whenever he had an acute attack, usually about 3 
or 4 times per year.  He related that he had to miss work for 
two days each time.  He reported a productive cough every 
morning and some exertional shortness of breath.  He could 
not go up more than three flights of stairs.  Almost every 
other month he had an episode, averaging 4 to 5 times per 
year.  On examination he was noted to have a barrel chest.  
There was no cyanosis or laborious expiration.  There was no 
retraction of the intercostal spaces.  The expiratory period 
was longer than the inspiratory period.  There were decreased 
breath sounds at the periphery.  Peripheral breath sounds 
were mostly vesicular bronchi.  There was no expiratory 
wheezing.  Percussion was hyperresonant on the upper part of 
the chest and the peripheral area was mostly resonant.  There 
was a decrease of vocal fremitus on both sides.  Pulmonary 
function studies showed an FEV-1 to FVC percentage ratio of 
69 percent pre-bronchodilator.  Post-bronchodilator was 79 
percent.  On the basis of the pulmonary function tests, the 
veteran was stated to have mild chronic obstructive pulmonary 
disease which improved by bronchodilator.  

VA outpatient treatment records covering the period from 
December 1997 to May 1998 show that the veteran continued to 
be treated with medication for respiratory symptoms.  In 
December 1997 he was treated for an asthma exacerbation with 
evidence of possible bronchitis.  In May 1998 his asthma was 
characterized as stable.

The veteran underwent a further VA examination in May 1999 by 
the same physician who performed the examination in April 
1998.  His symptoms had remained relatively the same since 
then .  He continued to use Asthmacort four puffs twice a day 
without fail and on most days used Albuterol.  He reported 
symptoms of nocturnal awakenings related to cough and wheeze 
once or twice per week and had exacerbations of asthma that 
seemed to be related principally to infections.  The chest 
was clear to auscultation and percussion.  Pulmonary function 
studies showed an FVC of 89 percent of predicted.  FEV-1 was 
92 percent of predicted.  The FEV-1/FVC ratio was 79 percent.  
After bronchodilatation, the FVC remained stable at 89 
percent and the FEV-1 was stable at 93 percent.  The failure 
to respond to the bronchodilator may have been due to the 
fact that the veteran had taken Albuterol about two hours 
before the study.  The clinical impression was bronchial 
asthma of moderate severity.  

II.  Analysis

The Board finds the claim for an increased rating for the 
service-connected bronchial asthma is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), Murphy, 
Id.; Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  All 
indicated development has been completed and the statutory 
duty to provide assistance in developing the relevant 
evidence has been satisfied.  The veteran has identified no 
additional relevant evidence that has not been obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The service-connected bronchial asthma is currently rated 
under Diagnostic Code 6602 of the VA rating schedule.  On 
October 7, 1997, after the current appeal had commenced and 
was in pending status, Code 6602 was revised and new rating 
criteria went into effect.  The Court has held where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

The pre-October 1996 criteria under 38 C.F.R. § 4.97, Code 
6602, are as follows:

60 percent -- Severe; frequent attacks of 
asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks 
with only temporary relief by medication; 
more than light manual labor is precluded.  

30 percent -- Moderate; asthmatic attacks 
rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on 
exertion between attacks.  

10 percent -- Mild; paroxysms of asthmatic 
type breathing (high pitched expiratory 
wheezing and dyspnea) occurring several 
times a year with no clinical findings 
between attacks.  

The post-October 1996 criteria under 38 C.F.R. § 4.97, Code 
6602, are as follows:

60 percent -- FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

30 percent -- FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent 
predicted.  

10 percent -- FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent 
predicted.  


A.  Rating for the Period from February 25, 1991, through 
October 6, 1996.  

The status of the veteran's service-connected asthma during 
the period after the filing of his claim but before the 
assignment of an increased rating of 30 percent is shown 
primarily by the reports of VA examinations in May 1991 and 
April 1996, and additional information is shown in VA 
outpatient and private hospitalization treatment reports.  
The asthma described therein was characterized by episodic 
attacks which occurred several times per year and required a 
number of emergency room visits and hospitalizations.  The 
symptoms of the disease were largely controlled by 
medications, but despite the use of the inhalers, the veteran 
continued to experience awakening at night, morning tightness 
and pain in the chest, and coughing with sputum production.  
During the intervals between the exacerbations the veteran 
did not suffer from substantial prolonged dyspnea on exertion 
and was able to function well as a mailman, a job requiring 
walking.  At the same time, he did not have the ability to 
exert himself fully without bringing about asthmatic 
symptoms.  

Under the rating criteria that were in effect before 
October 7, 1996, a 30 percent rating required moderate 
disability, manifested by rather frequent asthmatic attacks 
and moderate dyspnea on exertion between attacks.  From a 
literal standpoint, the veteran did not quite satisfy these 
standards given that the attacks were not separated by only a 
10 to 14-day interval and that he was relatively asymptomatic 
between the attacks.  However, his disability was clearly 
more severe than that contemplated for a 10 percent rating, 
and with consideration of 38 C.F.R. § 4.7 (where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating), the level of disability shown by the evidence is 
closer to that described in the 30 percent criteria.  

More importantly, the VA physician who examined the veteran 
in April 1996 found the disease to be productive of moderate 
disability, noting that the absence of symptoms could be 
achieved only by the use of medications.  It is also relevant 
that the overall level of disability due to asthma that is 
now rated as 30 percent disabling has by all objective 
indications been more or less the same throughout the entire 
period covered by the service connection award assigned from 
February 1991.  The record as a whole provides no basis in 
fact for differentiating the level of disability present 
before October 7, 1996, from that present after that date.  

A preponderance of the evidence therefore establishes that a 
30 percent rating is warranted during the period from 
February 1925, 1991, through October 6, 1997.  No rating 
higher than 30 percent is warranted for that period, however, 
inasmuch as severe disability was not demonstrated.  The 
absence of severe disability was noted specifically by the VA 
examiner in April 1996, and the specific manifestations 
itemized in the pre-October 1996 rating criteria were not 
present.  



B.  The Rating for Asthma Since October 7, 1996.

The claim for a rating higher than 30 percent for the period 
since October 7, 1996, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy, Id.;Proscelle, Id.  The three 
remands by the Board have combined to bring into the record 
enough medical data to permit proper consideration of the 
claim for increase under both the old and the new rating 
criteria.

When the RO reviewed the claim for increase in  December 1999 
the effective date of the increased rating of 30 percent was 
from October 7, 1997, the effective date of the revised 
rating criteria.  The RO correctly noted that the pulmonary 
function study results obtained on successive VA examinations 
would not have supported a rating higher than 10 percent but 
justified the award on the basis of the examiner's comment 
that the level of disability was moderate.  In reviewing the 
rating on appeal in light of the change of regulatory 
criteria and the Court's decision in Karnas, it is clear that 
the pre-October 1997 criteria are more favorable to the 
veteran's claim.

The VA examinations of April 1998 and May 1999 show that the 
veteran continues to have periodic attacks of asthma symptoms 
but controls their occurrence quite well with inhalant 
medication until a recurrent exacerbation is precipitated by 
one of several external irritants.  The May 1999 examiner 
found the overall level of disability to be moderate in 
degree, as required for a 30 percent rating under the pre-
October 1996 criteria.  To warrant a higher rating under 
those criteria, severe disability is required.  There is no 
medical opinion of record which characterizes the veteran's 
impairment as severe.  Furthermore, the frequency and 
severity of the attacks and the degree of impairment between 
attacks set forth in the criteria as indicia of severe 
disability are not documented in the record.  Despite some 
apparent exercise restriction, the veteran is not restricted 
to light manual labor.  

A preponderance of the evidence is therefore against the 
claim for a rating higher than 30 percent for the period 
since October 7, 1996, and the benefit of the doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b) (West 1991).  The 
disability picture shown in the record does not more nearly 
approximate the criteria for the next higher rating above 30 
percent.  38 C.F.R. § 4.7 (1999).  There is no other 
diagnostic code in the rating schedule under which a rating 
higher than 30 percent might be assigned by analogy.  
38 C.F.R. § 4.20 (1999).  


ORDER

A 30 percent schedular evaluation is assigned for bronchial 
asthma for the period from February 25, 1991, through 
October 6, 1996.  To that extent, the appeal is allowed, 
subject to the criteria governing the payment of monetary 
awards.

A rating higher than 30 percent for the period since 
October 7, 1996, is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 
- 13 -

- 1 -


